THIRD DIVISION
                                DOYLE, P. J.,
                            REESE and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 29, 2021



In the Court of Appeals of Georgia
 A21A0285. HILL v. HILL.

      DOYLE, Presiding Judge.

      Christopher Allen Larkin Hill, proceeding pro se, appeals from the trial court’s

denial of his motion to recuse the Brunswick Judicial Circuit from presiding over a

contempt action filed against Hill by his ex-wife, Julia Morgan Hill. On August 10,

2020, this Court granted Christopher’s petition for interlocutory appeal of the order

denying his motion to recuse. Christopher asserts several enumerations of error as to

the denial of the recusal motion, and for the reasons that follow, we affirm.

      The record shows that on July 7, 2020, Julia filed a complaint for contempt in

the Superior Court of Camden County, alleging that Christopher had failed to pay

certain amounts of child support or pay a child support arrearage as ordered by the
trial court in its February 28, 2020 final order of divorce.1 The complaint was signed

by attorneys Garnett Harrison and Jacqueline Fortier, both of whom represented Julia

during the divorce proceedings, including the two years from the time Julia filed for

divorce until the final order was entered, including at least one prior motion to recuse

filed by Christopher against Brunswick Judicial Circuit Superior Court Judge Stephen

G. Scarlett, who oversaw the divorce action. Although Christopher initially was

represented by counsel, his counsel eventually withdrew from the divorce action.

      Immediately after Julia filed the contempt complaint, Christopher filed another

motion to recuse Judge Scarlett and the entire Brunswick Judicial Circuit based on

bias. Attached to the motion was a copy of an order of appointment stating that Judge

Jennifer Lewis was elected to serve as Chief Judge of the Magistrate Court of

Camden County for a period of four years beginning January 1, 2017, and ending on

December 31, 2020. Chief Magistrate Judge Lewis chose Fortier and others for

consideration as a part-time magistrate, and Fortier’s appointment was approved by

all the superior court judges on the Brunswick Circuit on December 12, 2016.

Christopher also attached orders appointing other part-time magistrates, whom he


      1
       Christopher has filed an appeal from various orders in that proceeding, which
appeal remains pending in this Court. See Hill v. Hill, Case No. A21A0309.

                                           2
contends appeared as witnesses on behalf of Fortier at other proceedings related to

his divorce.

       Judge Scarlett denied Christopher’s motion to recuse, finding no merit to

Christopher’s assertion that all Brunswick Judicial Circuit judges were required to

recuse from the case based on Fortier’s status as a part-time magistrate in Camden

County and finding that the other allegations made by Christopher were specious and

had been dismissed in Christopher’s previous recusal motions. Christopher thereafter

moved for a certificate of immediate review of the denial of his motion to recuse,

which the trial court granted. This Court granted Christopher’s application for

interlocutory appeal, and this appeal followed.

      1. As an initial matter, we address only the issue whether Judge Scarlett and the

Brunswick Judicial Circuit should have recused from hearing the contempt action

against Christopher on the basis of Fortier’s status as a part-time magistrate. All

Christopher’s other assertions in his motion were addressed in his prior motion to

recuse, and we will not review any of the enumerations of error related to those

contentions.




                                          3
      2. Additionally, Christopher’s argument that Fortier is a party to this

proceeding is without merit.2 To the extent that he previously filed a mandamus

petition against her or federal habeas corpus petitions against her concerning the

underlying divorce and custody determinations, those matters do not transform Fortier

into a party in this proceeding requiring recusal of Judge Scarlett or other members

of the Brunswick Judicial Circuit.3

      3. Finally, we address whether the trial court erred by denying the motion to

recuse based on Fortier’s status as a part-time magistrate.

             [Uniform Superior Court Rule (“USCR”)] 25.3 directs that when
      the trial judge assigned to a case is presented with a recusal motion and
      an accompanying affidavit, the judge shall temporarily cease to act upon
      the merits of the matter and determine immediately: (1) whether the




      2
        Compare with Wilson v. McNeely, 295 Ga. App. 41, 42-43 (1) (670 SE2d 846)
(2008) (holding that the superior court should have recused from a case in which a
municipal court judge sitting in the same circuit appeared as a party). In fact, Judge
Scarlett found that the Brunswick Judicial Circuit was recused as a matter of law from
presiding over Christopher’s habeas petition filed in the circuit against a juvenile
court judge who had presided over matters involving the Hills.
      3
        See Wright v. Wright, 222 Ga. 777, 782 (7) (152 SE2d 363) (1966) (“An
application to hold a husband in contempt for failure to pay alimony is a separate
proceeding, and an order entered in that proceeding must be reviewed, if review is
desired, by appeal from the judgment in that proceeding.”).

                                          4
      motion is timely;4 (2) whether the affidavit is legally sufficient; and (3)
      whether the affidavit sets forth facts that, if proved, would warrant the
      assigned judge’s recusal from the case.5


      The issue before us is whether Christopher’s motion to recuse on the basis of

Fortier’s status as a part-time magistrate in a county within a greater judicial circuit

constitutes a fact that “would warrant [the Brunswick Judicial Circuit’s] recusal from

the case.”6 The parties have cited to no case directly addressing this narrow issue.

      The Georgia Code of Judicial Conduct states that judges must avoid all
      impropriety and the appearance of impropriety. The test for the
      appearance of impropriety is whether the situation would create in


      4
         Christopher alleged that he timely filed the motion the day after Julia’s
contempt complaint was filed, but within the motion and affidavit he only stated that
he discovered that Fortier was a part-time magistrate in Camden County “in the last
few days.” Fortier has served as a part-time magistrate since 2017, and she has served
as Julia’s attorney for the past two years. Despite Christopher’s insistence otherwise,
as the Georgia Supreme Court explained in GeorgiaCarry.Org, Inc. v. James, 298 Ga.
420, 422-423 (1) (782 SE2d 284) (2016), the five-day rule for filing a motion to
recuse applies to all recusal cases, even those involving a judge appearing as a party
in a case in the same circuit, which is the situation alleged by Christopher herein.
While it is dubious that neither Christopher or his former counsel were aware of
Fortier’s status prior to the filing of this motion for contempt, because the trial court
determined that the motion was timely, we shall review it as such.
      5
        (Punctuation and citations omitted.) Mondy v. Magnolia Advanced Materials,
Inc., 303 Ga. 764, 766 (2) (815 SE2d 70) (2018). See also USCR 25.1.
      6
          See Mondy, 303 Ga. at 766 (2).

                                           5
      reasonable minds a perception that the judge’s ability to carry out
      judicial responsibilities with integrity, impartiality and competence is
      impaired. Additionally, judges are required to disqualify themselves in
      any proceeding in which their impartiality might reasonably be
      questioned.7


      Addressing other situations through this lens, the Georgia Supreme Court and

this Court have held that recusal is required when judges appear as parties in cases

in their own circuits.8 The Georgia Supreme Court also has held that judges should

recuse if they represent a party in a case before their own court.9 We have neither




      7
       (Citations and punctuation omitted.) Zerbarini v. State, __ Ga. App. __ (5)
(855 SE2d 87, 102) (2021).
      8
       See Ga. Transmission Corp. v. Dixon, 267 Ga. App. 575, 577 (1) (600 SE2d
381) (2004) (superior court judge should have recused from case involving as a party
another superior court judge from his circuit), overruled on other grounds by
GeorgiaCarry.Org, Inc., 298 Ga. at 422-432 (1). See also Wilson, 295 Ga. App. at 42
(1).
      9
         See Smith v. Guest Pond Club, Inc., 277 Ga. 143, 146 (2) (586 SE2d 623)
(2003) (holding that the motion to recuse the trial judge based on the representation
of the one party by another juvenile court judge should have been granted because the
trial judge was a juvenile court judge sitting by designation, and the attorney
representing the opposing party was the other juvenile court judge in the same court
and because both judges had the power to ratify the other judge’s designation to sit
on the superior court, which affected their compensation.), overruled on other
grounds by GeorgiaCarry.Org, Inc., 298 Ga. at 422-423 (1).

                                         6
situation here, and we decline to construe the superior court circuit in which Fortier

works as a county magistrate court as “her court.”10

      Part-time magistrate judges are given special treatment under the law and the

Code of Judicial Conduct. Pursuant to OCGA § (c) 15-10-22 (c), “[a] magistrate who

is an attorney may practice in other courts but may not practice in the magistrate’s

own court or appear in any matter as to which that magistrate has exercised any

jurisdiction.” The Georgia Code of Judicial Conduct explains that

      [a] part-time judge is a person selected to serve as a judge on a periodic
      or continuing basis, but is permitted by law to devote time to some other
      profession or occupation, including the private practice of law. Part-time
      judges: (1) are not required to comply with Rules 3.4 [extra-judicial
      appointments], 3.8 [ fiduciary activities], 3.9 [arbitration and mediation],
      3.10 [practice of law], and 3.15 (A) (1) [annual financial reporting of
      extra-judicial compensation]. (2) shall not practice law in the court on
      which they serve, or act as lawyers in proceedings for which they have
      served as judges or in any proceeding related thereto; nor should they




      10
        Cf. Porter v. Calhoun County Bd. of Commrs., 252 Ga. 446 (314 SE2d 649)
(1984), quoting Georgia Constitution, Art. VI, Sec. I, Par. I (1983) (“The judicial
power of the state shall be vested exclusively in the following classes of courts:
magistrate courts, probate courts, juvenile courts, state courts, superior courts, Court
of Appeals, and Supreme Court.”).

                                           7
      practice law in any court over which the court they serve as a part-time
      judge conducts appellate review.11


      Here, there is nothing to indicate that Fortier has exercised jurisdiction in her

role as magistrate over the contempt action or that there is any specific special

relationship between Fortier and Judge Scarlett that would require his recusal, much

less the recusal of the entire superior court bench.12 Thus, Christopher has failed to

establish that, as a matter of law, Fortier’s practice before the Brunswick Judicial

Circuit while also serving as a part-time magistrate judge in Camden County is such

that the situation creates “in reasonable minds a perception that [the Brunswick

Judicial Circuit judges’] ability to carry out judicial responsibilities with integrity,

impartiality and competence is impaired.”13 Therefore, Judge Scarlett did not err by

denying Christopher’s motion to recuse.



      11
        See Application of Georgia Code of Judicial Conduct, Para. A (2016), Part-
time Judges.
      12
         See Ward v. State, 262 Ga. 293, 300 (19) (417 SE2d 130) (1992) (affirming
denial of motion to recuse, noting that “‘friendship and association’” between trial
judge and judge in the circuit who was related to the victim was insufficient to require
recusal of the trial judge without a specific showing of impartiality because otherwise
“‘almost every judge of this state would be disqualified’”).
      13
           (Punctuation omitted; emphasis supplied.) Zerbarini, __ Ga. App. at __ (5).

                                           8
Judgment affirmed. Reese and Brown, JJ., concur.




                                9